ACCEPTED
                                                                                        03-15-00039-CV
                                                                                                5058579
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  4/28/2015 10:30:54 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                            Case No. 03-15-00039-CV

                                                         FILED IN
                                                  3rd COURT OF APPEALS
                       IN THE COURT OF APPEALS         AUSTIN, TEXAS
                   FOR THE THIRD DISTRICT OF TEXAS4/28/2015 10:30:54 AM
                            AUSTIN, TEXAS             JEFFREY D. KYLE
                                                           Clerk



                       AVALON INVESTMENTS, LLC,
                                 Appellant

                                        V.

                           JEAN PENICK SPILLER,
                                    Appellee


On Appeal from Cause No. 08-0128-A; in the 207th Judicial District Court of
    Hays County, Texas; Honorable R. Bruce Boyer, Judge Presiding


             UNOPPOSED MOTION FOR EXTENSION OF TIME
                    TO FILE APPELLEE’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      NOW COMES Appellee Jean Penick Spiller, who respectfully requests an

extension of time to file Appellee’s Brief and would respectfully show the

following:

      1.     The current deadline to file Appellee’s Brief is May 8, 2015.

      2.     The undersigned counsel for Appellee has been preoccupied with the

following matters: protracted settlement negotiations in an adversarial probate


                                         1
proceeding, a motion for summary judgment filed in a state district court

proceeding, and other pre-trial hearings, discovery and other commitments.

         3.   Additionally, the undersigned counsel experienced a hard drive crash

on his work computer which resulted in several days of reduced efficiency while

data was being recovered and a new operating system was purchased and set up.

This period of reduced efficiency has resulted in counsel having to “catch up” with

matters that arose during that time in addition to handling the matters that have

arisen since then.

         4.   In order to ensure that all of the issues are addressed and a full and

complete response to Appellant’s Brief is prepared, a fourteen (14) day extension

of time to file Appellee’s Brief is requested. If granted, this extension will result in

a new deadline of May 22, 2015 to file Appellee’s Brief.

         5.   This is the first request for an extension of time to file Appellee’s

Brief.

         6.   This request is not made for purposes of delay but so that a proper

brief can be prepared and justice can be served.

         7.   The undersigned counsel for Appellee Jean Penick Spiller has

conferred with counsel for Appellant Avalon Investments, LLC and this motion is

unopposed.




                                           2
                                     PRAYER

      Appellee Jean Penick Spiller, requests the Court grant an extension of time

for filing Appellee’s Brief as requested herein and for such other and further relief

that the Court may allow.

                                          Respectfully submitted,

                                          /s/ Andrew Oliver
                                          ____________________
                                          Andrew Oliver
                                          State Bar No. 24046556
                                          9951 Anderson Mill Road, Suite 201
                                          Austin, Texas 78750
                                          (512) 233-1103 Telephone
                                          (512) 551-0330 Fax
                                          aoliver@oliverlawoffice.com

                                       ATTORNEY FOR APPELLEE
                                       JEAN PENICK SPILLER

                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April 28, 2015, a true and correct
copy of this motion was served by facsimile transmission, upon the following
attorney of record for Appellants:

Arthur G. Vega
Law Offices of Arthur G. Vega
419 S. Main, Suite 301
San Antonio, Texas 78204
(210) 224-8888
(210) 225-7751 (Facsimile)
Attorney for Appellant

                                             /s/ Andrew Oliver
                                             _________________________
                                             Andrew Oliver
                                         3